This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2016).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0695

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                              Rhonda Jean Fitzgerald-Hunter,
                                       Appellant.

                                 Filed February 6, 2017
                                        Affirmed
                                       Ross, Judge

                             Washington County District Court
                                File No. 82-CR-15-2427

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Pete Orput, Washington County Attorney, Nicholas A. Hydukovich, Assistant County
Attorney, Stillwater, Minnesota (for respondent)

Kristi D. McNeilly, McNeilly Law, P.A., Woodbury, Minnesota (for appellant)

         Considered and decided by Schellhas, Presiding Judge; Ross, Judge; and Jesson,

Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

         A jury found that Rhonda Fitzgerald-Hunter sold a confidential informant cocaine

during a controlled buy after the jury also heard that Fitzgerald-Hunter had previously sold

drugs to the informant. Fitzgerald-Hunter argues on appeal that we should reverse her
conviction because the district court admitted evidence of her prior bad acts, also known

as Spreigl evidence, without going through the proper rule 404(b) analysis. Even assuming

the district court improperly admitted Spreigl evidence, the error did not significantly affect

the guilty verdict. We therefore affirm.

                                           FACTS

       An undercover police detective drove a confidential informant, S.B., to Rhonda

Fitzgerald-Hunter’s apartment building in June 2015 to conduct a controlled buy of drugs

from Fitzgerald-Hunter. Drug task force members had secured S.B.’s cooperation as a

confidential informant after they learned that she possessed cocaine and she told them that

she purchased cocaine only from Fitzgerald-Hunter. Before they went to the apartment

building, the detective searched S.B. and found no drugs on her person. He gave her a

hidden camera, a telephone equipped for audio recording, and $200 in cash with recorded

serial numbers. The detective took S.B. to the apartment. S.B. walked inside, knocked on

Fitzgerald-Hunter’s door, and entered. After less than five minutes, S.B. left Fitzgerald-

Hunter’s apartment and returned to the detective’s unmarked car. She handed him three

plastic baggies labeled “420.” Each baggie contained cocaine. The detective searched S.B.

and did not find the $200.

       Detectives executed a search warrant for Fitzgerald-Hunter’s apartment five days

later. They found a digital scale, baggies labeled “420,” and two phones. They found no

drugs or the controlled-buy money. The state charged Fitzgerald-Hunter with one count of

fourth-degree sale of a controlled substance under Minnesota Statutes section 152.024,

subdivision 1(1) (2014).


                                              2
       S.B. testified at trial that Fitzgerald-Hunter was her drug dealer and that she had

purchased drugs from Fitzgerald-Hunter previously. Fitzgerald-Hunter’s attorney

repeatedly objected to this testimony as improper character evidence and moved for a

mistrial. The district court overruled the objections and denied the motion. The district

court reasoned that the jury needed to understand how S.B. knew Fitzgerald-Hunter,

providing context for the detective’s decision to arrange the controlled buy. The jury found

Fitzgerald-Hunter guilty.

       Fitzgerald-Hunter unsuccessfully moved for a new trial on the ground that the

district court erred by allowing the jury to hear prior-bad-acts evidence without meeting

the procedural requirements for admitting the evidence. The district court denied the

motion. It sentenced Fitzgerald-Hunter to 60 days in jail and 10 years of probation. She

appeals from her conviction.

                                     DECISION

       Fitzgerald-Hunter challenges the district court’s decision to admit S.B.’s testimony

describing Fitzgerald-Hunter as a drug dealer who had sold cocaine to S.B. previously. The

parties do not agree whether the district court should have characterized the evidence of

her prior drug-transaction with S.B. as evidence of Fitzgerald-Hunter’s (presumptively

inadmissible) prior bad acts or as evidence of her (presumptively admissible) general

relationship with S.B. We do not resolve the disagreement.

       We will not reverse a district court’s admission of prior-bad-acts evidence unless

the district court abused its discretion in admitting the evidence and there is a reasonable

possibility that the evidence significantly affected the verdict. State v. Ness, 707 N.W.2d


                                             3
676, 685 (Minn. 2006). Even assuming that the challenged evidence here is prior-bad-acts

evidence and that the district court failed to conduct the necessary rule 404(b) analysis,

Fitzgerald-Hunter does not clear the prejudice hurdle. The question becomes, is there a

“reasonable possibility that the wrongfully admitted evidence significantly affected the

verdict?” State v. Fardan, 773 N.W.2d 303, 320 (Minn. 2009). The answer is no.

       To determine whether the evidence of Fitzgerald-Hunter’s allegedly prior bad acts

significantly affected the verdict, we ask how the state presented the evidence, whether the

district court gave a cautionary instruction, whether the state referred to the evidence in its

closing argument, the strength of the state’s other evidence, and the evidence the defendant

produced in her defense. See State v. Bolte, 530 N.W.2d 191, 198–99 (Minn. 1995).

       The state introduced evidence that left little room to doubt that Fitzgerald-Hunter

sold a controlled substance to S.B. on June 10, 2015. The jury heard from S.B. that she

entered Fitzgerald-Hunter’s apartment and bought cocaine from her. The investigators told

the jury that they closely managed and monitored the controlled buy and saw S.B. enter

Fitzgerald-Hunter’s apartment with $200 cash but no drugs and then leave the apartment

after less than five minutes with three baggies of cocaine but no cash. The detectives

explained that, when they searched the apartment five days later, they found a digital scale

and baggies hand-marked with “420,” exactly matching the three labeled baggies of

cocaine that S.B. possessed only when she left Fitzgerald-Hunter’s apartment. This

evidence does not lend itself to any apparent, reasonable, innocent interpretation.

       Nothing in the other factors would lead us to reverse in the face of this

overwhelming evidence of Fitzgerald-Hunter’s guilt. The state presented the challenged


                                              4
evidence in limited fashion and without details. The district court did not give a cautionary

instruction, but that does not help Fitzgerald-Hunter’s cause because the district court

intended to include a cautionary instruction but did not only because Fitzgerald-Hunter

urged the court not to. Fitzgerald-Hunter correctly asserts that the prosecutor referenced

the evidence of her prior drug sales to S.B. during closing argument. It is true that this may

tend to increase the risk that the jury would unduly rely on the evidence. See State v. Vick,

632 N.W.2d 676, 686 (Minn. 2001). But Fitzgerald-Hunter overstates the state’s reliance

on this evidence. The prosecutor emphasized the details of the controlled buy, not any

previous drug deal. And the final factor—the evidence the defendant produced in her

defense—is inconsequential because she presented no evidence in defense.

       It is impossible for us to conclude that the jury relied on the prior-acts evidence,

instead of the overwhelming admissible evidence, when it found Fitzgerald-Hunter guilty

of selling S.B. a controlled substance. The allegedly erroneously-admitted Spreigl evidence

did not significantly affect the verdict.

       Affirmed.




                                              5